Mr. Justice Burnett
delivered the following dissenting opinion:
I agree with the opinion of Mr. Justice Moore in its treatment of alleged errors in the admission of evidence, and so far as it holds that, in the absence of exceptions to the findings of fact, they must stand as the verdict of a jury and cannot be here assailed. So far, then, as the case depends upon the bill of exceptions, we must decline to re-examine those findings. I am compelled, however, to withhold my assent to the innovation sought to be ingrafted upon the judicial system of the State by the opinion to the effect that, without any examination or decision whatever by the circuit court upon a separate and distinct cause of action, this court may, in the first instance,'consider the testimony reported with the bill of *239exceptions and, as a tribunal of original jurisdiction, xeach a conclusion and pronounce a judgment at law.
This might be a legitimate deduction if Section 3 of Article VII of the State Constitution, as amended by the plebiscite of November, 1910, were all there is to be considered of that expression of the popular will, but it is not. The preceding Section 2 reads thus:
“The courts, jurisdiction and judicial system of Oregon, except so far as expressly changed by this amendment, shall remain as at present constituted until otherwise provided by law; but the Supreme Court may, in its own discretion, take original jurisdiction in mandamus, quo trarranto and habeas corpus proceedings.”
This section declares that, except in the three special proceedings noted, the great body of the law as laid down in the statutes and embodied in the decisions remains undisturbed and unchanged. The former judicial system, which abides even yet, requires that the circuit court shall, in the first instance, make findings of fact and conclusions of law on every material issue, and for its failure to do so its judgment is reversible on its face without a bill of exceptions.
In the case at bar there are seven distinct causes of action stated in the plaintiff’s initial pleading. In effect there are seven complaints each requiring complete treatment by the trial court. That tribunal, however, as appears on the face of its record, has entirely ignored the fifth cause of action, although issue was joined upon it. This court decided in the case of Chung v. Stephenson, 50 Or. 244 (89 Pac. 386), that, “under our statutes, as the findings in law actions are entered in the journal, the failure of the trial court to find on a counter-claim may be reviewed on appeal, though no exception was taken to such failure to find.” If that was a sound rule, then it is so now, for the judicial system remanís unchanged in that respect. This court is still only an appellate tribunal *240except at its own discretion in habeas corpus, quo warranto, and mandamus. The mention of those exceptions excludes all other cases as subjects of original jurisdiction, yet, in effect, the court would assume that power universally if it undertakes the decision of a case of this kind which has not been heard and determined first by the' circuit court. All we have before us on the fifth cause of action is a report of the testimony which might as well have been sent up by some referee, if we allow the court below to pass it by without examination.
If the circuit court can abdicate its function as a judicial tribunal and take up the role of a mere reporter as to one cause of action, it may do so as to all of them or in any case whatever. It is but a step farther to the situation where the trial court will entirely abandon its responsibility and delegate the preparation of its decision to the counsel of the party whom the judge, arbitrarily as a Persian cadi, may designate as a winner, complacently leaving it to this court to do tardy justice on appeal.
The revision of Article VII of the constitution does not obviate the necessity of the trial court passing upon questions of law and fact in the first instance in all cases before it on original jurisdiction. Because it has the witnesses personally present before it, hears them, and sees their manner of testifying, the litigants, as well as this court, are entitled primarily to the judgment of the circuit court on disputed questions of fact. This is eminently proper and ought to be so because of the conditions mentioned giving that court the better facility for reaching a just conclusion in any case.
Whether the omission to make findings of fact and conclusions of law on the fifth cause of action happened designedly or from mere inadvertence does not appear, nor is it necessary to decide. In either case, the litigants have been deprived of the benefit of the decision of a judge who personally heard the witnesses. This is an *241error we cannot adequately correct on a mere paper hearing, and the judgment ought to be reversed and the cause remanded for trial de novo.